—Judgment, Supreme Court, Bronx County (Joseph DiFede, J.), entered July 26, 1993, after nonjury trial, which awarded plaintiff the principal sum of $9,520, unanimously modified, on the law, to the extent of awarding plaintiff prejudgment interest from November 7, 1988, and otherwise affirmed, without costs.
Plaintiff, as the prevailing party in this breach of contract action, is entitled to prejudgment interest from November 7, 1988, the date the trial court determined the cause of action accrued (CPLR 5001 [a], [b]; Matter of Solow v Wellner, 86 NY2d 582, 589-590). The balance of plaintiff’s arguments, however, are unpersuasive as the record supports the trial court’s resolution of credibility issues and we see no reason to disturb its findings. Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.